                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ROLLS-ROYCE NORTH AMERICAN                            )
TECHNOLOGIES INC,                                     )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )    Case No. 1:19-cv-04302-TWP-TAB
                                                      )
DYNETICS, INC.,                                       )
                                                      )
                              Defendant.              )

       ENTRY ON PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF

       This matter is before the Court on Plaintiff Rolls-Royce North American Technologies,

Inc.’s (“Rolls-Royce”) Petition for Temporary Restraining Order and Preliminary Injunction.

(Filing No. 11.) Rolls-Royce is the subcontractor to Defendant Dynetics, Inc. (“Dynetics”), which

is currently fulfilling a contract with the United States Army to develop a vehicle-based high-

energy laser. As part of a Contractor Teaming Agreement (“Teaming Agreement”), Rolls-Royce

and Dynetics agreed to deal exclusively with one another when completing the power and thermal

energy portion of the government contract. The parties worked together exclusively through

multiple phases of the government contract, but in September 2019, Dynetics informed Rolls-

Royce that Rolls-Royce had breached the contract, and as a result Dynetics would no longer

observe the exclusivity provision. Hoping to maintain the status quo through an arbitration process

required by the Teaming Agreement, Rolls-Royce petitioned this Court for a temporary restraining

order and preliminary injunction.

       Rolls-Royce asks the Court, among other things, to enjoin Dynetics from terminating the

Teaming Agreement and from sharing any of Rolls-Royce’s confidential trade secrets with other

entities. Because the standard for a temporary restraining order is essentially identical and because
Dynetics has had a full opportunity to respond, the Court treats Rolls-Royce’s Motion as one for

a preliminary injunction. For the following reasons, the Court grants in part and denies in part

Rolls-Royce’s Motion for Temporary Restraining Order and Preliminary Injunction.

                                  I.      LEGAL STANDARD

       “A preliminary injunction is an extraordinary remedy never awarded as of right. In each

case, courts must balance the competing claims of injury and must consider the effect on each

party of the granting or withholding of the requested relief.” Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 20 (2008).

       To obtain a preliminary injunction, a party must establish [1] that it is likely to
       succeed on the merits, [2] that it is likely to suffer irreparable harm in the absence
       of preliminary relief, [3] that the balance of equities tips in its favor, and [4] that
       issuing an injunction is in the public interest.

Grace Schools v. Burwell, 801 F.3d 788, 795 (7th Cir. 2015); See Winter, 555 U.S. at 20. “The

court weighs the balance of potential harms on a ‘sliding scale’ against the movant’s likelihood of

success: the more likely he is to win, the less the balance of harms must weigh in his favor; the

less likely he is to win, the more it must weigh in his favor.” Turnell v. CentiMark Corp., 796

F.3d 656, 662 (7th Cir. 2015). “The sliding scale approach is not mathematical in nature, rather it

is more properly characterized as subjective and intuitive, one which permits district courts to

weigh the competing considerations and mold appropriate relief.” Stuller, Inc. v. Steak N Shake

Enters., Inc., 695 F.3d 676, 678 (7th Cir. 2012) (citations and internal quotation marks omitted).

“Stated another way, the district court ‘sit[s] as would a chancellor in equity’ and weighs all the

factors, ‘seeking at all times to minimize the costs of being mistaken.’” Id. (quoting Abbott Labs.

v. Mead Johnson & Co., 971 F.2d 6, 12 (7th Cir. 1992)).




                                                 2
                                     II.   BACKGROUND

A.     The Parties

       Plaintiff Rolls-Royce is a corporation organized under the laws of the State of Delaware

with its principal offices in Indianapolis, Indiana. Rolls-Royce builds aircraft engines and other

machinery. In addition to providing goods to private sector consumers, Rolls-Royce provides its

goods, services, and expertise to the U.S. Government pursuant to government contracts and

subcontracts, often with branches of the military. LibertyWorks, also based in Indianapolis, is a

wholly-owned Rolls-Royce subsidiary that performs a number of these government contracts,

particularly those focused on developing advanced technology for propulsion and power often

involving classified data and programs important to U.S. national security. LibertyWorks

frequently partners with other businesses to provide comprehensive research and development

services to the United States military.

       Defendant Dynetics is an applied sciences and information technology company

headquartered in Huntsville, Alabama. Its primary customers are the United States Department of

Defense, U.S. intelligence agencies, and the National Aeronautics and Space Administration.

B.     The Army’s HEL-TVD Program, the Prime Contract, and the Teaming Agreement

       In 2017, the United States Army (the “Army”) released a Request for Proposals (“RFP”)

for development of a High Energy Laser Tactical Vehicle Demonstrator (“HEL-TVD”). Dynetics

entered into a Prime Contract with the Army for the development of the HEL-TVD program. The

Prime Contract is a Cost-Reimbursement type contract, and was divided into a base period and

three options. (Filing No. 57-54 at 8-9.) As the prime contractor, Dynetics is required to analyze

all subcontractor costs to assess reasonableness and not exceed the budget ceiling of the Prime

Contract. See 48 C.F.R. 15.404-3.


                                                3
       Prior to the award of the Prime Contract, on April 21, 2017, LibertyWorks and Dynetics

entered into a Contractor Teaming Agreement (“Teaming Agreement”), pursuant to which

Dynetics would submit a proposal to the Army as the prime contractor, and LibertyWorks would

serve as the exclusive subcontractor for the power and thermal energy portion of the HEL-TVD

Program. (See Filing No. 57-1.) The Teaming Agreement is valid “through the period of the

contract should the Prime win award of the Contract” from the Army. Id. at 5.

       The Teaming Agreement’s exclusivity provision provides as follows:

       Dynetics agrees that where Subcontractor can meet: (1) pricing targets established
       by [Dynetics]; (2) schedule requirements; and (3) technical capabilities,
       Subcontractor shall be Dynetics’ exclusive source for the scope listed in Exhibit A
       Section 6 (Power and Thermal Management) and shall not pursue or use other
       proposals for this scope (Power and Thermal Management) of the Contract during
       the term of this Agreement subject [sic] the exceptions noted above.

Id. The Teaming Agreement is governed by Alabama law. Id. at 8. It also provides for a dispute

resolution process that culminates in binding arbitration enforceable under the Federal Arbitration

Act, conducted pursuant the rules of the American Arbitration Association. Id. Amongst other

triggering events, the Teaming Agreement shall be terminated if the Parties are unable “after good

faith negotiation to reach agreement on the price and terms and conditions of the subcontract within

ninety (90) days from award of the prime contract . . . to Dynetics.” Id. at 6.

C.     Team Dynetics Selected as the Exclusive Contractor and the Subcontract

       The Army awarded contracts to five teams, including Team Dynetics, to begin developing

separate HEL-TVD efforts under the Base Contract period. (Filing No. 61-39 at 7-17.) Team

Dynetics included Dynetics, LibertyWorks, and Lockheed Martin. Id. at 20. At each phase (or

Option) of the Program, the Army “downselected” the teams that would move on in the

competition. Team Dynetics was downselected to Option 1 and Option 2. Id. at 17-20. On




                                                 4
February 5, 2019, Team Dynetics was the only team downselected to perform Option 3. Id. at 20-

21.

       On July 2, 2018, after award of the Prime Contract, Dynetics issued a Subcontract (the

“Subcontract”) to LibertyWorks for Option 2 of the Prime Contract, which is known as the

Preliminary Design Review phase. (Filing No. 57-2.) For Option 3 (the Critical Design Review

phase), LibertyWorks submitted a proposal to Dynetics to negotiate price, technical, and schedule.

D.     LibertyWorks’ Performance under the Subcontract

       In May 2017, Dynetics provided LibertyWorks with its pricing targets for Option 3.

LibertyWorks and Dynetics negotiated a total price of $15,016,342.00 for the thermal and power

work for Option 3. In early 2018, Dynetics decided that a Two Phase Pump Loop cooling

technology would be used in the HEL-TVD system design instead of the turbine-based solution

initially included in LibertyWorks’ proposal. (Filing No. 57-3 at 8.) LibertyWorks submitted a

revised proposal in September 2018, raising its price to $17.4 million. LibertyWorks refused to

meet Dynetics’ proposed pricing targets for the design solution. (Filing No. 57-41.)

       On January 31, 2019, after completion of the Preliminary Design Review, Dynetics

received the contract award from the Government for Option 3. On February 8, 2019, Dynetics

again requested a revised proposal from LibertyWorks for Option 3 work.                LibertyWorks

submitted a revised proposal on March 13, 2019 for $20.2 million. (Filing No. 57-6; Filing No.

57-42.) Dynetics found this proposal was lacking in basic cost substantiation information, and

thus could not evaluate LibertyWorks’ March 13, 2019 proposal.            LibertyWorks was also

exceeding the funding authorized by Dynetics for work in advance of definitizing a modification

to the Subcontract. As a result, Dynetics issued a stop work order until the Parties could reach an

agreement on price. (Filing No. 57-44.) The stop work order noted that “Dynetics was unable to


                                                5
evaluate the submitted proposal due to lack of pricing details” and included a request for

LibertyWorks to provide those details. Id. LibertyWorks complied.

          After further negotiations, on April 25, 2019, LibertyWorks offered to lower its price to

approximately $13.4 million for work to be performed by LibertyWorks and $1.5 million of

material to be purchased by Dynetics. (Filing No. 1-2 at 25-27.) Dynetics accepted that offer.

(Filing No. 61-39 at 110-11.) The agreement was confirmed in multiple written communications.

(Filing No. 61-10 at 2; Filing No. 61-22; Filing No. 61-24.) LibertyWorks subsequently sent

Dynetics a Basis of Estimate on May 17, 2019, that broke down its price line-by-line. (Filing No.

61-34.)

E.        Dynetics’ Solicitation of Other Subcontractors

          During Option 2 and Option 3 of the Prime Contract, Dynetics was losing patience with

LibertyWorks. In September 2018, while the Parties were still working under Option 2, Dynetics

personnel began floating the idea in internal emails of replacing LibertyWorks if Team Dynetics

was selected as the sole contractor to perform Option 3. (Filing No. 61-1.) In late March, after

Team Dynetics was chosen as the sole contractor for Option 3, unbeknownst to LibertyWorks,

Dynetics sought proposals from two of LibertyWorks’s competitors for the power and thermal

management portion of the Program. (Filing No. 61-2; Filing No. 61-3.) On March 29 and 30,

2019, the competitors responded to Dynetics’ proposal requests and both competitors expressly

used the title “Proposals” on their responses. (Filing No. 61-4; Filing No. 61-5.) Dynetics also

referenced the documents as “Proposals” in its follow-up communications. (Filing No. 61-8;

Filing No. 61-9.) Dynetics falsely denied reaching out to any other vendors in a call with

LibertyWorks on October 7, 2019. (Filing No. 61-10 at 3.) Dynetics was positioning and pursuing

at least two of LibertyWorks’ competitors as “backups” for the HEL-TVD Program while the



                                                  6
Teaming Agreement and exclusivity requirements with LibertyWorks were in place. (Filing No.

61-39 at 78, 84.)

       The Teaming Agreement provides that “[e]ach Party shall own all right, title and interest

in any Intellectual Property if developed, authored, conceived or reduced to practice by that Party

during the performance of this Agreement.” (Filing No. 57-1 at 6 ¶9.) With the competitor

proposals in hand, again unbeknownst to LibertyWorks, Dynetics scrubbed LibertyWorks’ name

and other insignia from the proposal documents. (Filing No. 61-6.) The purpose of removing

LibertyWorks’ name and insignia from the documents was to send them “to another vendor who

might be able to do the same scope of work” as LibertyWorks. (Filing No. 61-39 at 88.) Dynetics

did not, however, remove LibertyWorks’ proprietary information from these documents. (Filing

No. 61-6; Filing No. 61-10 at 3; Filing No. 61-30; Filing No. 61-31.) At least one of the scrubbed

documents was prepared by LibertyWorks. None of these documents were sent to LibertyWorks’

competitors, but Dynetics was prepared to send this information out in an RFP after successfully

terminating exclusivity. (Filing No. 61-39 at 88-90.)

F.     Termination of Exclusivity

       On September 17, 2019, LibertyWorks was caught off-guard when it received a letter from

Dynetics informing “… Rolls-Royce that it had not met the requirements to qualify for continued

exclusivity for Power and Thermal Management work under Section 6 Exclusivity of the …

Teaming Agreement.” (Filing No. 1-1 at 101.) Among the reasons Dynetics cited as the basis for

this conclusion were LibertyWorks’ inability to come to a price agreement with Dynetics, the lack

of information LibertyWorks provided to substantiate its costs, and LibertyWorks’ decision to

deny Dynetics access to review project specifics. Id.




                                                7
       On September 26, 2019, LibertyWorks responded to Dynetics’ letter by stating its

disagreement with the claim that it had not met the requirements to maintain exclusivity. (Filing

No. 1-2 at 31.) In that letter, LibertyWorks expressly invoked the dispute resolution procedure

detailed in Section 10.10 of the Teaming Agreement. Id. Section 10.10 states

       Any dispute, controversy or disagreement arising out of, relating to or resulting
       from this Agreement which is not disposed of by mutual agreement within a period
       of ten (10) days after one party has provided written notice of the dispute to the
       other, shall be subject to Executive Level review by Dynetics and Subcontractor. If
       this review process is not successful within a reasonable period of time (normally
       15-30 days, unless extended by agreement of the Parties), then the matter shall be
       designated as a dispute and shall be submitted to and settled by final and binding
       arbitration ….

(Filing No. 57-1 at 8.)     On September 30, 2019, Dynetics sent a letter to LibertyWorks

acknowledging receipt of the September 26, 2019 letter and purporting to begin “scheduling the

executive management meeting as required under Section 10.10 of the Teaming Agreement.”

(Filing No. 1-2 at 36.)

       The parties held a telephone call on October 7, 2019. Later that day, Dynetics sent a letter

to LibertyWorks stating that “[t]he Parties discussed and could not reach an agreement. Dynetics

considers the Executive Level Review process complete with the Parties unable to reach an

agreement. Consequently, Dynetics shall enforce its determination that LibertyWorks no longer

qualifies for exclusivity under the Teaming Agreement.” (Filing No. 1-2 at 38.) LibertyWorks

responded on October 10, 2019, stating that it did not consider the single telephone call to

constitute a full executive level review under the Teaming Agreement. (Filing No. 1-2 at 40.) The

October 10, 2019 letter also stated LibertyWorks’ position that the Teaming Agreement required

Dynetics to engage in arbitration before terminating exclusivity. Id. Dynetics responded on

October 15, 2019, officially terminating exclusivity and indicating it did not intend to wait until




                                                8
the resolution of arbitration to do so. (Filing No. 1-2 at 44.) LibertyWorks filed an arbitration

demand disputing the termination on October 20, 2019. (Filing No. 1-2 at 47.)

G.      Procedural History

        Also on October 20, 2019, LibertyWorks filed a complaint for injunctive relief and

damages in Marion Superior Court. (Filing No. 1-2.) Dynetics removed the action to this Court

on October 22, 2019. (Filing No. 1.) On October 23, 2019, LibertyWorks filed the instant motion

for temporary restraining order and preliminary injunction, asking the Court to enjoin Dynetics

from (1) terminating the Teaming Agreement, (2) treating the exclusivity provision of the Teaming

Agreement as of no effect, (3) negotiating with any other entities regarding the work to be

exclusively performed by LibertyWorks under the Teaming Agreement, and (4) sharing any of

LibertyWorks’ confidential and/or proprietary trade secrets with any other entities. (Filing No.

11.) Both parties briefed the Court and designated evidence on the Motion for Preliminary

Injunction. On December 4, 2019 the Court held a hearing on the motion. 1

                                            III.     DISCUSSION

        The Court will first address Dynetics’ threshold argument that any dispute between the

Parties must be resolved by arbitration rather than litigation, then turn to the preliminary injunction

factors. By provision of the Teaming Agreement, the Court applies substantive Alabama law.

(Filing No. 57-1 at 9.)

H.      Jurisdiction to Issue a Preliminary Injunction

        Dynetics contends that any dispute between the Parties must be resolved through

arbitration, rather than litigation. (Filing No. 57 at 37.) The dispute resolution clause in the



1
 No evidence was admitted at that hearing. Thus, throughout this Order the Court cites the designated evidence by
docket number. If either party referenced any document at that hearing that does not appear on the docket, the Court
only considered it as demonstrative.

                                                         9
Teaming Agreement requires that “[a]ny dispute, controversy or disagreement arising out of,

relating to or resulting from” the Teaming Agreement “shall be submitted to and settled by final

and binding arbitration.” (Filing No. 57-1 at 9.) Alabama courts strive to interpret contracts

according to their clear and plain meaning and presume that the Parties intended to do what the

terms of the agreement clearly state. The Dunes of GP, L.L.C. v. Bradford, 966 So. 2d 924, 927

(Ala. 2007) (internal quotation omitted). The Teaming Agreement’s arbitration provision is

mandatory. (Filing No. 57-1 at 9.) Dynetics points out that nothing in the Teaming Agreement

requires arbitration as a precursor to termination. (Filing No. 57 at 38-40.)

       The courts in Alabama have settled the question of whether a court can issue injunctive

relief in a case subject to arbitration. Alabama courts have explained that the “majority of federal

courts … have concluded that in limited situations a binding arbitration clause does not bar a

plaintiff from seeking emergency injunctive relief or other provisional remedies in court.” Drago

v. Holiday Isle, L.L.C., 537 F. Supp. 2d 1219, 1221 (S.D. Ala. 2007) (citations omitted), see also

Spinks v. Automation Pers. Servs., Inc., 49 So. 3d 186, 188 (Ala. 2010). Following the Fourth

Circuit, Alabama has determined these “limited situations” to be ones “where an arbitral award

could not return the parties substantially to the status quo.” Drago at 1222. “The analysis of

whether an arbitral award could return the parties substantially to the status quo would appear to

be identical or at least very similar to the analysis of irreparable harm ….” Id. This rule holds even

where “the arbitration clause … does not reserve to the trial court any jurisdiction for temporary

or preliminary equitable relief.” Holiday Isle, LLC v. Adkins, 12 So.3d 1173, 1176 (Ala. 2008).

As for the duration of these injunctions, Spinks concluded that the court’s jurisdiction allowed for

“a preliminary injunction to preserve the status quo pending completion of the arbitration

proceeding,” precisely the same duration Rolls-Royce asks for here. Spinks at 190.



                                                 10
       Dynetics’ threshold argument fails to acknowledge Alabama’s conclusive caselaw on this

issue, opting instead to rely on broader cases that stand for the enforcement of unambiguous

contractual language. (Filing No. 57 at 37-38.) Dynetics also argues that because it is a

government contractor, forcing it to maintain the status quo despite looming government deadlines

is inconsistent with the spirit of the Teaming Agreement. However, it cites no Alabama caselaw

to support its statement that the rule announced by the Alabama Supreme Court in Spinks does not

apply to federal government contractors. Dynetics has failed to present relevant authority on this

issue. The Court is not persuaded by Dynetics’ assertion that it is without jurisdiction to enter an

injunction here. Under Alabama law, a court may issue an injunction if an arbitral award would

be insufficient to substantially return the parties to the status quo ante. As that inquiry is similar

if not identical to an irreparable harm inquiry, the Court addresses it below.

I.     Preliminary Injunction Factors

       To obtain a preliminary injunction, Rolls-Royce must establish the following four factors:

(1) that it is likely to succeed on the merits, (2) that it is likely to suffer irreparable harm in the

absence of preliminary relief, (3) that the balance of equities tips in its favor, and (4) that issuing

an injunction is in the public interest. Planned Parenthood of Ind. And Ky., Inc. v. Comm’r, 194

F.Supp.3d 818, 825-26 (S.D. Ind. 2016). The first two factors are threshold determinations: “[i]f

the moving party meets these threshold requirements, the district court ‘must consider the

irreparable harm that the nonmoving party will suffer if preliminary relief is granted, balancing

such harm against the irreparable harm the moving party will suffer if relief is denied.” Stuller,

Inc. v. Steak N Shake Enter., Inc., 695 F.3d 676 (7th Cir. 2012) (quoting Ty, Inc. v. Jones Group,

Inc., 237 F.3d 891, 895 (7th Cir. 2001)). Because this case involves an arbitration clause, under




                                                  11
Alabama law, resolution of the irreparable harm factor also determines whether the Court has

jurisdiction to issue an injunction. Drago at 1222.

       1.      Likelihood of Success on the Merits

       Each party argues that the other breached the Teaming Agreement. Rolls-Royce argues

Dynetics breached the exclusivity clause of the Teaming Agreement when it pursued proposals

from Rolls-Royce’s competitors for Option 3 of the Prime Contract. (Filing No. 12 at 17.)

Dynetics argues that Rolls-Royce breached the agreement by failing to meet its technical, schedule,

and pricing targets. (Filing No. 57 at 42.) Dynetics also contends that contrary to Rolls-Royce’s

assertion, the parties did not reach an agreement as to price and terms of an Option 3 contract

within 90 days of the award of the Prime Contract. Id.

       “The elements of a breach-of-contract claim under Alabama law are (1) a valid contract

binding the parties; (2) the plaintiffs’ performance under the contract; (3) the defendant’s

nonperformance; and (4) resulting damages.” Shaffer v. Regions Financial Corp., 29 So.3d 872,

880 (Ala. 2009) (internal quotation omitted). Prongs (1) and (4) are not in dispute. The remaining

prongs are in dispute as Dynetics argues Rolls-Royce failed to perform under the contract and that

it met its own obligations under the contract.

               a)      Dynetics’ Nonperformance

       Rolls-Royce has submitted evidence to support its contention that it has a better than

negligible chance of succeeding on the merits, based on Dynetics unilateral termination of

exclusivity. See Meridian Mut. Ins. Co. v. Meridian Ins. Grp., Inc., 128 F.3d 1111, 1114 (7th Cir.

1997) (in the preliminary injunction context, a “likelihood of success” exists if the party seeking

injunctive relief shows that it has a “better than negligible” chance of succeeding on the merits).

The exclusivity provision of the Teaming Agreement provides that


                                                 12
        where Subcontractor can meet: (1) pricing targets established by Prime; (2)
        schedule requirements; and (3) technical capabilities, Subcontractor shall be
        Dynetics’ exclusive source for the scope listed in Exhibit A Section 6 (Power and
        Thermal Management) and shall not pursue or use other proposals for this scope
        (Power and Thermal Management) of the Contract during the term of this
        Agreement subject to the exceptions noted above.

(Filing No. 57-1 at 5.) The evidence in the record establishes a timeline for Dynetics’ breach of

this provision. On September 26, 2018, before Team Dynetics had been selected as the only team

to move on to Option 3, Dynetics’ personnel began musing about the idea of replacing Rolls-

Royce. (Filing No. 61-1.) On March 22 and 25, 2019, after Team Dynetics had won the Option

3 phase but before it had negotiated a final price point for Option 3 with Rolls-Royce, Dynetics

staff reached out to two of Rolls-Royce’s competitors with a “statement of work.” 2 (Filing No.

61-2; Filing No. 61-3). Both competitors responded in late March by sending “Proposals” to

Dynetics. 3 (Filing No. 61-4; Filing No. 61-5.)

        In April 2019, Dynetics began to scrub documents prepared by Rolls-Royce in preparation

for providing those documents to other potential subcontractors. (Filing No. 61-6; Filing No. 61-

30; Filing No. 61-31.) Dynetics then offered Rolls-Royce a $6.43 million contract for Option 3.

(Filing No. 61-17.) Rolls-Royce countered with an offer of “approximately $13.4 million” plus

$1.5 million in hardware purchases. 4 (Filing No. 61-20.) On April 26, 2019, Dynetics “agreed

to” this offer but did not formally accept it. (Filing No. 61-39 at 140.) That same day, Dynetics’

Subcontracts Administrator Rachel Cope e-mailed Rolls-Royce personnel to thank him for his

team’s effort working “to come to a resolution on Option Year 3” and to inform him that Dynetics


2
 Mike Marcel (“Marcel”), Dynetics’ Corporate Designee characterized these communications as a “request for work,”
(Filing No. 61-39 at 69) but the e-mails themselves purport to enclose a “statement of work.”
3
  Marcel quibbled with these semantics as well, stating in his deposition that the documents submitted by Rolls-
Royce’s competitors were cost estimates despite their self-identification as proposals. (Filing No. 61-39 at 72.)
4
 On May 31, 2019, Rolls-Royce revised this figure upward by $52,000 for a total budget of $13.452 million. (Filing
No. 57-50.)

                                                       13
was providing incremental funding for Option 3 in the amount of $250,000.00. (Filing No. 61-

22.) Additional communications between and among the parties indicate an agreement was

reached on Option 3. (Filing No. 61-24; Filing No. 61-28.) The evidence supports Rolls-Royce’s

assertion that because the Parties proceeded into Option 3, the documents that Dynetics had

scrubbed of Rolls-Royce’s watermark were never sent to other potential subcontractors.

       The evidence in the record also supports Rolls-Royce’s contention that Dynetics breached

the exclusivity provision of the Teaming Agreement when it sent Statements of Work to other

potential subcontractors and received proposals from those companies in late March 2019. These

statements of work constitute a pursuit of other proposals for the Power and Thermal Management

portion of the Contract, solicited in violation of the Teaming Agreement’s exclusivity provision.

This evidence supports a better than negligible likelihood of success on the merits because

Dynetics clearly pursued other proposals for the Power and Thermal Management scope of the

Contract and failed to perform according to the contract when it breached exclusivity.

               b)      Rolls-Royce’s Performance under the Contract

       Dynetics argues that Rolls-Royce’s “own poor performance justified Dynetics’ termination

of the exclusivity provision.” (Filing No. 57 at 38.) It asserts that Rolls-Royce failed to “perform

under the contract within price, schedule, and technical requirements as far back as March 2019.”

Id. More importantly, Dynetics argues that “the parties had not reached an agreement as to price

and terms and conditions of an Option 3 contract within 90 days of Dynetics’ prime contract award

at the end of January.” Id. According to Dynetics, this failure to reach an agreement justified

termination of exclusivity under Section 8(g) of the Teaming Agreement, which triggers

termination upon the “[i]nability of Dynetics and Subcontractor after good faith negotiation to




                                                14
reach agreement on the price and terms and conditions of the subcontract within ninety (90) days

from the award of the prime contract for the Contract to Dynetics.” (Filing No. 57-1 at 5-6.)

        The difficulty with this argument is its lack of support in the record. Rolls-Royce has

presented evidence that Dynetics was not negotiating in good faith to reach an agreement on price

and terms for Option 3. Dynetics’ offer of $6.43 million is very low compared to the $14.9 million

it ultimately agreed to. In light of internal communications indicating Dynetics was considering

replacing Rolls-Royce with a different subcontractor, the Court is inclined to accept Rolls-Royce’s

assertion that Dynetics hoped it would be so discouraged by the low offer that Rolls-Royce would

walk away from the negotiations.

        Second, the Parties did come to an agreement within ninety days of the award of the Option

3 contract—on April 26, 2019. 5 The Parties agreed to a price of approximately $13.4 million plus

$1.5 million in hardware that Dynetics committed to providing, and Dynetics approved an

incremental payment of $250,000.00 so that Rolls-Royce could continue its work. Dynetics’

argument that the agreement was not finalized until May 21, 2019 when Rolls-Royce submitted a

“completely revised price proposal” that was roughly $52,000.00 higher that the agreed-upon

$13.4 million, is not persuasive. Rolls-Royce’s initial price proposal was for “approximately

$13.4M,” and the additional $52,000.00 added later that month represents an increase of just .4%

of that number. (Filing No. 61-20.) Moreover, after receiving this revision, Dynetics continued

to work with Rolls-Royce for four months before announcing that it terminated exclusivity in

September 2019. Dynetics’ continued performance under the contract does not support its

argument that termination was triggered on May 21, 2019 when Rolls-Royce submitted its revised

estimate.


5
  Team Dynetics won the primary contract for Option 3 on January 31, 2019, making the ninety-day deadline for
reaching an agreement May 1, 2019.

                                                     15
          Dynetics’ arguments that Rolls-Royce failed to meet scheduling and technical

requirements are not supported by the evidence. As Rolls-Royce points out, there is no evidence

that the Army was dissatisfied with Rolls-Royce’s schedules or technical proficiency because it

awarded Team Dynetics the sole prime contract on Option 3 over four competing teams. In

addition, Dynetics does not recall ever communicating to the Army that LibertyWorks had failed

to meet the exclusivity requirements and concedes that LibertyWorks “did a fair job at the PDR

presentation.” (Filing No. 61-39 at pp. 43-44.)

          When viewed as a whole, the evidence paints a picture of minor friction between Dynetics

and Rolls-Royce on scheduling issues, but neither party believed this friction was serious enough

to trigger termination of the contract. Team Dynetics’ success in winning the Prime Contract for

Option 3 and Dynetics continued relationship with Rolls-Royce through September 2019 indicate

these minor squabbles—like the fuss over the small budget adjustment in May 2019—are a pretext

to allow Dynetics to terminate exclusivity and enlist the services of a different subcontractor.

Rolls-Royce’s evidence is sufficient to support a successful breach of contract claim based on the

Teaming Agreement’s exclusivity clause. Rolls-Royce has a high likelihood of success on the

merits.

          2.     Irreparable Harm

          Rolls-Royce identifies three irreparable harms it will suffer if an injunction does not issue

to maintain the status quo through the arbitration process. First, it contends that the HEL-TVD is

a first-of-its-kind technology, and the advantage of being first to market with this product cannot

be remedied by any arbitral award. (Filing No. 61 at 29.) Second, Rolls-Royce will suffer

reputational harm if Dynetics is allowed to terminate exclusivity. Id. at 29-30. And third, if

Dynetics shares Rolls-Royce’s proprietary information with its competitors, Rolls-Royce would



                                                   16
be deprived of the benefit of years of time that it spent to develop that information. Id. at 30. None

of these harms are compensable by monetary damages, according to Rolls-Royce.

       Dynetics responds that the normal remedy for breach of contract is monetary damages.

(Filing No. 57 at 44.) The Seventh Circuit has identified four scenarios where monetary damages

might be inadequate: (a) where the damages award would come too late to save the plaintiff’s

business; (2) where the plaintiff may not be able to finance the lawsuit without the revenues the

defendant’s conduct is placing at risk; (3) where a defendant is at risk of becoming insolvent before

a final judgment; and (4) where monetary damages are difficult to calculate due to the nature of

the plaintiff’s loss. Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984).

Rolls-Royce seeks injunctive relief arguing that monetary damages are inadequate. In contrast,

Dynetics argues there is nothing to suggest any of these scenarios is present here. Dynetics also

argues that contracts where proprietary information will change hands often have injunctive relief

clauses. Because the Teaming Agreement has no such clause, Dynetics urges the Court to infer

that Rolls-Royce agreed that monetary damages would be a sufficient remedy when it signed the

Teaming Agreement. (Filing No. 57 at 45.)

       Alabama law holds “that a preliminary injunction should be issued only when the party

seeking the injunction can demonstrate that, without the injunction, he or she would suffer

irreparable injury for which there is no adequate remedy at law.” Ex parte B2K Systems, LLC, 162

So.3d 896, 904 (Ala. 2014). “Irreparable injury is an injury that is not redressable in a court of

law through an award of money damages.” Id. (internal quotations and citations omitted). The

injury must be imminent; a mere threat of irreparable injury will not suffice. Id. “The party seeking

the injunction has the burden of demonstrating that it lacks an adequate remedy.” Id.




                                                 17
           The Teaming Agreement also contains a mutual limitation of liability clause that states as

follows:

                 10.9 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY
           BE LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL
           OR PUNITIVE LOSS, DAMAGES OR EXPENSES (INCLUDING LOST
           PROFITS OR SAVINGS) EVEN IF ADVISED OF THEIR POSSIBLE
           EXISTENCE.

(Filing No. 57-1 at 8) (emphasis in original). Dynetics argues that this clause prohibits equitable

relief for either party. Rolls-Royce responds that Dynetics has offered no precedential authority

to support its interpretation of the limitation-of-liability clause. Rolls-Royce relies on McRoberts

Software, Inc. v. Media 100 Inc., 2001 WL 1224727 (S.D. Ind. Aug. 17, 2001) and Terminex

Intern. Co., LP v. Palmer Ranch Ltd. P’ship, 432 F.3d 1327 (11th Cir. 2005), to establish that

injunctive relief is still allowed, even in contracts with a limitation-of-liabilitiy damage clauses,

unless a party has expressly waived the right to equitable relief. In other words, Rolls-Royce

asserts that here, because the Limitation of Liability provision does not specifically “say anything

by way or precluding equitable relief” the Court may provide equitable relief damages if they can

meet the four requirements for a preliminary injunction. See McRoberts at 15. The Court is

persuaded by Rolls-Royce’s argument and will proceed with its analysis despite the limitation-of

liability-clause.

           With respect to Rolls-Royce’s loss of the first-to-market advantage, he Court is not

convinced that it could not be remedied by monetary damages. LibertyWorks CEO provided on

speculative evidence of first to market damages. 6



6
    When asked at his deposition what the value of being first to market is, Mark Wilson, CEO of LibertyWorks replied:

           Extremely important. As I mentioned, you know, when you are on a program like this, you get to
           develop the system, you get to test the system, you get exposure to the customer, eventually your
           position for a program of record, that would then lead toward qualification, fielding. And so you
           would be in the position of having that capability through the full system on a playform that then is

                                                           18
        With respect to Rolls-Royce’s loss of goodwill and reputation, LibertyWorks argues these

damages would be difficult to quantify. LibertyWorks invested a decade of effort and millions of

dollar in development of the HEL-TVD technology. At the hearing, LibertyWorks argued it would

lose its ability to say, “we were a partner in the successful launch of this weapon” and the loss of

client confidence and customer goodwill in this market could not be measured in monetary

damage. (See Filing No. 67 at 31.) Although the Court is convinced that damages for loss of

goodwill and reputation would be hard to quantify, Rolls-Royce has not presented evidence that

danger of reputational damage is actual or imminent. It simply argues that if Dynetics were to

terminate exclusivity and enlist another subcontractor, “negative impact on LibertyWorks’s

reputation and loss of customer goodwill…would inevitably follow.” (Filing No. 12 at 23.) If

reputational damage were an inevitable result of termination, Rolls-Royce should have designated

evidence supporting that supposition. This speculative injury, though perhaps likely, cannot

support the issuance of an injunction without some evidence to support the suggestion that is actual

and imminent.

        However, a disclosure of Rolls-Royce’s confidential information and trade secrets to its

direct competitors, which evidence shows Dynetics was planning in April 2019 when it scrubbed

Rolls-Royce’s documents of their watermark, would certainly constitute irreparable harm. As the

Alabama Supreme Court has said, “[p]rotectible interests certainly include, but are not limited to

… valuable customer relationships and goodwill … and confidential information, such as trade

secrets and confidential business practices.” Ormco Corp. v. Johns, 869 So.2d 1109, 1119 (Ala.



        fielded. And so that’s extremely valuable. One of the reasons we were very interested in teaming
        and finding the right partners to team with to go win the program.

(Filing No. 61-40 at 54.) He went on to say that the first to market advantage would allow Rolls-Royce to operating a
“defense business unit” that would boost company profits just like “[a]ny production program does in the end.” Id. at
54-55.

                                                        19
2003). In oral argument, Rolls-Royce argued the evidence shows Dynetics “has our intellectual

property sitting in an RFP ready to go to their competitors, that was purportedly sanitized and

scrubbed” for that reason. (Filing No. 67 at 35.)

       This potential harm rises above the level of “mere possibility,” which is insufficient to

constitute irreparable injury under Alabama law. Ormco at 1113-14. It rises to the level of

imminence because the evidence shows that, more than mere threats to release Rolls-Royce’s

confidential information to its competitors, Dynetics took active steps in preparation of releasing

the information by sanitizing documents. (Filing No. 61-6; Filing No. 61-10 at 3; Filing No. 61-

30; Filing No. 61-31.) Dynetics’ corporate designee admitted that the purpose of removing

LibertyWorks’ name and insignia from the documents was possibly to send them “to another

vendor who might be able to do the same scope of work” as LibertyWorks. (Filing No. 61-39 at

88.) Confidential information and trade secrets are protectible interests under Alabama law, and

an injunction can properly issue when their exposure is imminent. Ormco at 1119. Here, the threat

of their exposure is imminent, rather than speculative, because Dynetics took active steps to

publish Rolls-Royce’s confidential information to its competitors.

       If Dynetics were to terminate exclusivity and bring on another subcontractor, and

especially if it were to provide that subcontractor with Rolls-Royce’s confidential information,

damages would be difficult if not impossible to quantify, should Rolls-Royce ultimately succeed

on its breach of contract claim. Nevertheless, the Court is left with the question of whether this

specific irreparable injury—exposure of its confidential information—requires an injunction as

broad in scope as the one Rolls-Royce requests. Rolls-Royce asks the Court to enjoin Dynetics

from (1) terminating the Teaming Agreement, (2) treating the exclusivity provision of the Teaming

Agreement as of no effect, (3) negotiating with any other entities regarding the work to be



                                                20
exclusively performed by LibertyWorks under the Teaming Agreement, and (4) sharing any of

LibertyWorks’ confidential and/or proprietary trade secrets with any other entities. (Filing No.

11.) The Court believes the the imminent irreparable harm Rolls-Royce will suffer could be

stopped by granting just the last request.

         For the reasons stated herein, the Court concludes that Rolls-Royce has carried its burden

to show that an arbitral award would not restore it to the status quo ante if it succeeds on its breach

of contract claim. As the Court discussed in Section III.A. of this Order, this finding also

establishes the Court’s jurisdiction to issue a preliminary injunction in this case.

       3.      Balance of Harms and Public Interest

       Because Rolls-Royce has established the above threshold requirements, “the court must

weigh the harm that the plaintiff will suffer absent an injunction against the harm to the defendant

from an injunction, and consider whether an injunction is in the public interest.” Planned

Parenthood of Ind. And Ky., Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 816 (7th

Cir. 2018). “The Seventh Circuit employs a sliding scale approach for this balancing: if a plaintiff

is more likely to win, the balance of harms can weigh less heavily in its favor, but the less likely a

plaintiff is to win the more that balance would need to weigh in its favor. Jackson v. Wexford of

Ind., LLC, 2019 WL 5566442 at *2 (S.D. Ind. Oct. 29, 2019) (internal quotations omitted).

       Rolls-Royce has a significant likelihood of success on the merits. Likewise, the balance

of harms weighs in Rolls-Royce’s favor. It stands to lose goodwill, a potential first-to-market

advantage, and it risks exposure of its confidential information if Dynetics is allowed to jettison it

to another subcontractor. Dynetics contends that an injunction will force it “to allow [Rolls-Royce]

to continue to fail to meet budget, technical, and pricing requirements.” (Filing No. 57 at 52.) The




                                                  21
Court views the technical issues as minor, and any budget overruns are easily calculable. The

balance of harms weighs in Rolls-Royce’s favor.

        Additionally, issuing an injunction would not disserve the public interest. The consequence

would be to allow the same team that won the Army Option 3 contract to continue moving forward

on the HEL-TVD project. Dynetics believes the true victims of an injunction would be the Army

and the United States government because an injunction would “delay the schedule to complete

the prime contract.” Id. at 53. But Rolls-Royce stands ready to work with Dynetics through the

arbitration process and keep the project on schedule. An injunction in this case would not harm

the public interest.

        Accordingly, the Court grants in part Rolls-Royce’s Motion for Preliminary Injunction

and Temporary Restraining Order (Filing No. 11). Pending completion of the arbitration process,

Dynetics is enjoined from sharing any of Rolls-Royce’s and LibertyWorks’s confidential and/or

proprietary trade secrets with any other entities in violation of the non-disclosure agreement.

J.      Bond

        “The purpose of an injunction bond is to compensate the defendant, in the event he prevails

on the merits, for the harm that an injunction entered before the final decision caused him.” Ty,

Inc. v. Publ’ns Int’l Ltd., 292 F.3d 512, 516 (7th Cir. 2002). Dynetics faces minimal risk of missing

any deadlines or incurring any damages. On November 22, 2019, Dynetics issued LibertyWorks

a Stop Work Order, directing all work on Option 3 to stop. (Filing No. 61-38.) Therefore, there

will be no further charges by LibertyWorks to Dynetics unless Dynetics lifts the Stop Work Order.

A bond in the amount of $100,000.00 will more than adequately cover any potential damages that

might arise if the preliminary injunction is wrongfully issued.




                                                 22
                                     II.    CONCLUSION

       Rolls-Royce has demonstrated it is likely to succeed on the merits of its breach of contract

claim—that Dynetics improperly terminated the Teaming Agreement. The evidence in the record

shows that Dynetics plotted to oust Rolls-Royce as its subcontractor and, in doing so, violated the

exclusivity provision of the Teaming Agreement. Some of Rolls-Royce’s damages, should it

succeed on its breach of contract claim, would be difficult if not impossible to quantify. And the

harm to Rolls-Royce outweighs any potential harm to Dynetics. Considering these factors, it is

clear that equity demands a preliminary injunction.

       Accordingly, Rolls-Royce’s Motion for Preliminary Injunction and Temporary Restraining

Order is GRANTED IN PART AND DENIED IN PART. Pursuant to Federal Rule of Civil

Procedure 65(d), the Court issues a preliminary injunction prohibiting Dynetics, through the

completion of the arbitration process, from sharing any of Rolls-Royce’s and LibertyWorks’s

confidential and/or proprietary trade secrets with any other entities in violation of the non-

disclosure agreement. Rolls-Royce shall post a bond in the amount of $100,000.00.

       SO ORDERED.

Date: 1/28/2020




                                                23
DISTRIBUTION:

Aron J. Beezley
BRADLEY ARANT BOULT CUMMINGS LLP
abeezley@bradley.com

Sean Thomas Devenney
DREWRY SIMMONS VORNEHM, LLP (Carmel)
sdevenney@dsvlaw.com

Christopher Steven Drewry
DREWRY SIMMONS VORNEHM, LLP (Carmel)
cdrewry@dsvlaw.com

Samuel B. Gardner
ICE MILLER LLP (Indianapolis)
samuel.gardner@icemiller.com

Brett Ingerman
DLA PIPER LLP
brett.ingerman@us.dlapiper.com

Andrew J. Miroff
ICE MILLER LLP (Indianapolis)
drew.miroff@icemiller.com

Sarah Sutton Osborne
BRADLEY ARANT BOULT CUMMINGS LLP
sosborne@bradley.com

Dawn Elyse Stern
DLA PIPER LLP
dawn.stern@dlapiper.com

Robert J. Symon
BRADLEY ARANT BOULT CUMMINGS LLP
rsymon@bradley.com




                                 24
